Filed 1/10/22 P. v. Kilson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




THE PEOPLE,                                                                                  C092745

                   Plaintiff and Respondent,                                    (Super. Ct. No. STK-CR-FE-
                                                                                      2018-0003424)
         v.

TYRONE LEE KILSON,

                   Defendant and Appellant.




         Defendant Tyrone Lee Kilson appeals from the trial court’s revocation of his
probation and execution of the 12-year prison sentence previously imposed. He argues
the court abused its discretion when it admitted and relied on certain text messages to
find he had violated his probation. Because we find any error in admitting the texts was
harmless beyond a reasonable doubt, we will affirm the judgment with a slight




                                                             1
modification to impose and stay the minimum required parole revocation fine. (Pen.
Code, § 1202.45.)1
                  FACTUAL AND PROCEDURAL BACKGROUND
        A felony complaint filed on August 11, 2017, charged defendant with human
trafficking of a minor (§ 236.1, subd. (c)(1); count 1), pimping a minor (§ 266h, subd.
(b)(1); count 2), and pandering a minor by procuring (§ 266i, subds. (a)(1), (b)(1); count
3). On November 17, 2017, defendant pleaded guilty to human trafficking in exchange
for a 12-year sentence, the execution of which was stayed, and a grant of five years
felony probation. As relevant here, the terms of defendant’s probation included that he
“[v]iolate no law” as well as an express acknowledgment that “a violation of probation in
any way will result in the 12-year prison sentence being imposed.”
        The court also imposed various fines and fees, including a $300 restitution fine
(§ 1202.4, subd. (b)) and a corresponding $300 suspended probation revocation fine
(§ 1202.44). The remaining charges were dismissed with a waiver pursuant to People v.
Harvey (1979) 25 Cal.3d 754. The factual basis for defendant’s plea was that he had
caused a minor to engage in a commercial sexual act with the intent to pimp and pander
by receiving money from that act.
        On November 26, 2019, the probation department filed a request to summarily
revoke defendant’s probation containing two allegations; the entirety of the relevant
allegation on this appeal is that defendant had “[f]ailed to obey all laws, to wit: []
defendant was arrested for a warrant alleging he committed the same and/or similar
offense.” The accompanying explanation of the allegation described that defendant was
suspected of the human trafficking of two females, one of whom was a minor. The court
revoked defendant’s probation and issued a bench warrant for his arrest. A contested




1   Undesignated statutory references are to the Penal Code.

                                               2
hearing on the probation violation occurred over several days between March 13, 2020,
and June 30, 2020.
         At the contested hearing, the People presented the testimony of Officer Benjamin
Kopshever, who qualified as an expert witness in “human trafficking, pimping, and
pandering,” including its associated terminology. Kopshever testified that he participated
in an operation on October 11, 2019, designed to identify and help juveniles involved in
the sex trade. He and his partner, Officer Kyle Pinney, responded to an online
advertisement for a suspected underage female. Through text messages, the officers
agreed to pay $140 in exchange for 30 minutes of sex and proceeded to the specified
motel to await further instructions. While waiting, Kopshever saw defendant walk away
from room 315, enter a truck, drive around the parking lot, and then stop in front of room
315. Pinney thought he saw the female from the ad get into the truck. Defendant then
left the parking lot, and the officers followed.
         Defendant committed numerous traffic violations while driving; when the officers
stopped him they discovered he was alone. He admitted he was on searchable probation
for a pimping case and a search of the truck revealed various items including photocopies
of identification and health insurance cards for A.V., women’s clothing, and a keycard
for the motel. The officers read defendant his rights and he ultimately admitted to briefly
entering room 315 to use the bathroom. He said there were two females in the room, but
he only knew one of them, A.V., whom he described as his marijuana smoking buddy
that he had met a few weeks earlier. Defendant was allowed to leave.
         Kopshever learned that room 315 was registered to A.V. He went to that room
and found A.V. and J.M. inside. He believed J.M. was the individual from the online
advertisement. She was three days past her 18th birthday, and A.V. was a few years
older.




                                              3
       On October 15, 2019, J.M. reached out to Kopshever for help with retrieving her
personal belongings from defendant. She agreed to allow the officer to download the
contents of her phone (phone 4282), which contained two text conversations of interest--
one with phone 2737 and one with phone 2608. Within these messages, J.M. made
statements implicating defendant in trafficking her, including prior to her 18th birthday,
which defendant did not deny. Defendant also made statements that further suggested he
had a prostitute/pimp relationship with J.M.
       These conversations were admitted over defendant’s foundational and
confrontation clause objections as People’s exhibits 5 and 6, and discussed in the
testimony. Exhibit 7 was an extraction report showing a continuation of the text string
between defendant and J.M. from exhibit 6, which had been retrieved from defendant’s
cell phone following his arrest for the probation violation.
       The trial court initially determined that there was sufficient information to find
that defendant had been using phone 2737 to text J.M. following the police sting and that
it was established that phone 2608 number belonged to defendant and was also used to
communicate with J.M. following the sting. The court later expanded on its earlier
ruling, stating that defendant’s statements in the text messages would come in as
admissions and that J.M.’s messages would come in as context to understand defendant’s
statements. Further, J.M.’s statements found in exhibits 6 and 7 accusing defendant of
pimping her would come in as adoptive admissions because defendant did not deny them.
       The People also introduced recorded jail calls between A.V. and defendant into
evidence, which supported the allegation that a prostitute/pimp relationship existed
between defendant and A.V. One phone conversation included defendant telling A.V.:
“All I said I don’t want you to see nobody new. All regulars, that’s it. And you already
got them in your phone . . . .” Defendant implored, “It’s simple. Get out, get you a quick
five and get back in. Your birthday comin’ up. . . . Like, I’m not in your way. You’re -
I’m - I it’s easy to take care of me. A hundred or two a week for me to go to the store.

                                               4
Money on the phone. The rest is on you be to savin’ and stackin’ up.” We note that
defendant does not challenge the admission of these calls on appeal, the import of which
we later explain.
       During his testimony, Kopshever explained that “regulars” were clients that a
prostitute would see repeatedly; it was his opinion that during this recorded call
defendant had been instructing A.V. to set up meetings with her regulars in order to earn
money. Further, shortly after defendant’s jail conversation with A.V., Kopshever had
received a text message from phone 2737 attempting to set up a “date.”
       On June 30, 2020, the trial court found that the People had proven by a
preponderance of the evidence that defendant had violated his probation. In support of
this determination, the court made numerous findings, including that: (1) the People had
established that defendant was on probation for trafficking a minor; (2) his probation
terms included a provision that he not violate the law; (3) officers were involved in a
sting operation and set up a date at the a hotel for sex; (4) defendant was seen leaving the
room where this sex was to occur; (5) text conversations retrieved from J.M. and
defendant’s cell phones showed that he had a pimping relationship with J.M. (which had
started before her 18th birthday); and (6) phone calls between defendant and A.V.
supported that he also had a pimping relationship with her and was asking her to
prostitute herself to put money on his books in jail. As for the phone calls with A.V., the
court expressly relied upon this evidence in finding that defendant had violated his
probation by human trafficking A.V., finding: “[H]e’s having [A.V.] . . . act as a
prostitute.” The court concluded: “So the probation violation was for human trafficking
for [A.V.] and/or [J.M.], and the Court finds by a preponderance of the evidence that this
has been proved.” (Italics added.)
       On September 21, 2020, the trial court executed the stayed 12-year prison term
with credit for time already served and lifted the stay on the previously imposed $300
probation revocation restitution fine. The court neglected to impose and stay a section

                                             5
1202.45 parole revocation fine; the abstract of judgment reflects neither than stayed fine
nor the fines and fees imposed at the original sentencing.
       Defendant timely appealed. The case was fully briefed on July 23, 2021, and
assigned to this panel on September 24, 2021. On October 21, 2021, the court requested
the record be augmented, and that augmented record was filed on October 29, 2021.
                                       DISCUSSION
       Defendant’s sole claim on appeal is that the trial court “prejudicially” abused its
discretion by allowing the introduction of the text messages, on which it then relied to
find he had violated his probation. The Attorney General argues forfeiture for failure to
preserve this argument through specific objection at the evidentiary hearing, an assertion
with which we disagree, as hearsay objections were raised multiple times by the defense.
However, we need not analyze the claim of error in any event, because even assuming
error we see no prejudice, for the reasons we next explain.
       The standard of proof in probation revocation proceedings is by a preponderance
of the evidence. (People v. Stanphill (2009) 170 Cal.App.4th 61, 72.) The trial court
may revoke and terminate probation “ ‘if the interests of justice so require and the court,
in its judgment, has reason to believe from the report of the probation officer or otherwise
that the person has violated any of the conditions of his or her probation . . . or has
subsequently committed other offenses, regardless whether he or she has been prosecuted
for such offenses.’ ” (Ibid.)
       Although defendant uses the term “prejudicially” in the heading of his main
argument, he does not brief any specific claim of prejudice arising from the asserted
error. Although the Attorney General argues in the alternative that no prejudice resulted
from the trial court’s decision to admit the challenged evidence, defendant does not
respond to that argument in his reply brief.




                                               6
       Defendant has neither challenged the introduction of his recorded telephone calls
with A.V., nor has he challenged the expert testimony regarding those calls and their
significance. As we have described in detail ante, the trial court explicitly relied on this
now unchallenged evidence to find defendant had violated his probation by trafficking
A.V. As we have explained, the relevant allegation charged only that defendant had
“[f]ailed to obey all laws, to wit: [] defendant was arrested for a warrant alleging he
committed the same and/or similar offense.” The terms of defendant’s probation
included that he “[v]iolate no law” as well as an express acknowledgment that “a
violation of probation in any way will result in the 12-year prison sentence being
imposed.” Even assuming absolutely no wrongdoing was found on defendant’s part as to
J.M., the allegation was clearly proven as to A.V., and the trial court explicitly so found.
       Accordingly, we find any error in admitting the texts with J.M. harmless beyond a
reasonable doubt. (See People v. Arreola (1994) 7 Cal.4th 1144, 1161 [applying
heightened standard under similar circumstances].) It is clear beyond a reasonable doubt
that the probation violation allegation was proven by a preponderance of the evidence at
the hearing regardless of the texts’ admission, and that the trial court found a separate and
supported violation based only on defendant’s conduct with A.V.
       We note before concluding that, as we explained earlier, the trial court failed to
impose the required $300 parole revocation fine when it lifted the stay on the probation
revocation fine after sentencing defendant to prison. In the interest of judicial economy,
because the time for challenging the $300 restitution fine imposed at the original
sentencing has passed and a corresponding stayed fine in the same amount was required
to be imposed here (§ 1202.45, subd. (a); People v. Preston (2015) 239 Cal.App.4th 415,
427-428), we modify the judgment to impose and stay the $300 parole revocation fine.
The abstract of judgment should be amended to add the stayed fine and also corrected to
properly reflect all of the fines, fees, and assessments imposed in this case, which it does
not currently include.

                                              7
                                      DISPOSITION
       The judgment is modified to impose and stay a section 1202.45 parole revocation
fine in the amount of $300. The trial court is directed to amend the abstract of judgment
accordingly, and to also ensure that the new abstract properly reflects the total fines, fees,
and assessments imposed in this case. As modified, the judgment is affirmed. The trial
court is directed to provide a certified copy of the new abstract of judgment to the
Department of Corrections and Rehabilitation.




                                                        /s/
                                                  Duarte, J.



We concur:




      /s/
Blease, Acting P. J.




     /s/
Hoch, J.




                                              8